
	

113 S1397 IS: Federal Permitting Improvement Act of 2013
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1397
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mr. Portman (for
			 himself, Mrs. McCaskill,
			 Mr. Donnelly, Mr. Enzi, and Mr.
			 Barrasso) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To improve the efficiency, management, and interagency
		  coordination of the Federal permitting process through reforms overseen by the
		  Director of the Office of Management and Budget, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Permitting Improvement Act
			 of 2013.
		2.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given the term in section 551 of title
			 5, United States Code.
			(2)Agency
			 CPOThe term agency CPO means the chief permitting
			 officer of an agency designated by the head of the agency under section
			 3(b)(2)(A)(i).
			(3)AuthorizationThe
			 term authorization means—
				(A)any license,
			 permit, approval, or other administrative decision required or authorized to be
			 issued by an agency with respect to the siting, construction, reconstruction,
			 or commencement of operations of a covered project under Federal law, whether
			 administered by a Federal or State agency; or
				(B)any determination
			 or finding required to be issued by an agency—
					(i)as
			 a precondition to an authorization described under paragraph (A); or
					(ii)before an
			 applicant may take a particular action with respect to the siting,
			 construction, reconstruction, or commencement of operations of a covered
			 project under Federal law, whether administered by a Federal or State
			 agency.
					(4)CouncilThe
			 term Council means the Federal Infrastructure Permitting
			 Improvement Council established by section 3(a).
			(5)Covered
			 project
				(A)In
			 generalThe term covered project means any
			 construction activity in the United States that requires authorization or
			 review by a Federal agency—
					(i)involving
			 renewable or conventional energy production, electricity transmission, surface
			 transportation, aviation, ports and waterways, water resource projects,
			 broadband, pipelines, manufacturing, or any other sector as determined by the
			 Federal CPO; and
					(ii)that is likely
			 to require an initial investment of more than $25,000,000, as determined by the
			 Federal CPO.
					(B)ExclusionThe
			 term covered project does not include any project subject to
			 section 101(b)(4) of title 23, United States Code.
				(6)DashboardThe
			 term Dashboard means the Permitting Dashboard required by section
			 4(b).
			(7)Environmental
			 assessmentThe term environmental assessment means a
			 concise public document for which a Federal agency is responsible that
			 serves—
				(A)to briefly
			 provide sufficient evidence and analysis for determining whether to prepare an
			 environmental impact statement or a finding of no significant impact;
				(B)to aid in the
			 compliance of the agency with NEPA if an environmental impact statement is not
			 necessary; and
				(C)to facilitate
			 preparation of an environmental impact statement, if an environmental impact
			 statement is necessary.
				(8)Environmental
			 documentThe term environmental document means an
			 environmental assessment or environmental impact statement.
			(9)Environmental
			 impact statementThe term environmental impact
			 statement means the detailed statement of significant environmental
			 impacts required to be prepared under NEPA.
			(10)Environmental
			 reviewThe term environmental review means the
			 agency procedures for preparing an environmental impact statement,
			 environmental assessment, categorical exclusion, or other document required
			 under NEPA.
			(11)Federal
			 CPOThe term Federal CPO means the Federal Chief
			 Permitting Officer appointed by the President under section 3(b)(1).
			(12)InventoryThe
			 term inventory means the inventory of covered projects established
			 by the Federal CPO under section 3(c)(1)(A).
			(13)Lead
			 agencyThe term lead agency means the agency with
			 principal responsibility for review and authorization of a covered project, as
			 determined under section 3(c)(1)(B).
			(14)NEPAThe
			 term NEPA means the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.).
			(15)Participating
			 agencyThe term participating agency means any
			 agency participating in reviews or authorizations for a particular covered
			 project in accordance with section 4.
			(16)Project
			 sponsorThe term project sponsor means the entity,
			 including any private, public, or public-private entity, that seeks approval
			 for a project.
			3.Federal
			 Permitting Improvement Council
			(a)EstablishmentThere
			 is established the Federal Permitting Improvement Council.
			(b)Composition
				(1)ChairThe
			 President shall appoint an officer of the Office of Management and Budget as
			 the Federal Chief Permitting Officer to serve as Chair of the Council, by and
			 with the advice and consent of the Senate.
				(2)Chief
			 Permitting Officers
					(A)In
			 general
						(i)Designation by
			 head of agencyEach individual listed in subparagraph (B) shall
			 designate a member of the agency in which the individual serves to serve as the
			 agency CPO.
						(ii)QualificationsThe
			 agency CPO described in clause (i) shall hold a position in the agency of the
			 equivalent of a deputy secretary or higher.
						(iii)MembershipEach
			 agency CPO described in clause (i) shall serve on the Council.
						(B)Heads of
			 agenciesThe individuals that shall each designate an agency CPO
			 under this subparagraph are as follows:
						(i)The
			 Secretary of Agriculture.
						(ii)The Secretary of
			 Commerce.
						(iii)The Secretary
			 of the Interior.
						(iv)The Secretary of
			 Energy.
						(v)The
			 Secretary of Transportation.
						(vi)The Secretary of
			 Defense.
						(vii)The
			 Administrator of the Environmental Protection Agency.
						(viii)The Chairman
			 of the Federal Energy Regulatory Commission.
						(ix)The Chairman of
			 the Nuclear Regulatory Commission.
						(x)The
			 Chairman of the Advisory Council on Historic Preservation.
						(xi)Any other head
			 of a Federal agency that the Federal CPO may invite to participate as a member
			 of the Council.
						(3)Chairman of the
			 Council on Environmental QualityIn addition to the members
			 listed in paragraphs (1) and (2), the Chairman of the Council on Environmental
			 Quality shall also be a member of the Council.
				(c)Duties
				(1)Federal
			 CPO
					(A)Inventory
			 developmentThe Federal CPO, in consultation with the members of
			 the Council, shall—
						(i)not
			 later than 3 months after the date of enactment of this Act, establish an
			 inventory of covered projects that are pending the review or authorization of
			 the head of any Federal agency;
						(ii)(I)categorize the projects
			 in the inventory as appropriate based on the project type; and
							(II)for each category, identify the types of
			 reviews and authorizations most commonly involved; and
							(iii)add covered
			 projects to the inventory after the Federal CPO receives a notice described in
			 section 4(a)(1).
						(B)Lead agency
			 designationThe Federal CPO, in consultation with the Council,
			 shall—
						(i)designate a lead
			 agency for each category of covered projects described in subparagraph (A)(ii);
			 and
						(ii)publish on an
			 Internet website the designations and categories in an easily accessible
			 format.
						(C)Performance
			 schedules
						(i)In
			 generalThe Federal CPO, in consultation with the Council, shall
			 develop nonbinding performance schedules, including intermediate and final
			 deadlines, for reviews and authorizations for each category of covered projects
			 described in subparagraph (A)(ii).
						(ii)Requirements
							(I)In
			 generalThe performance schedules shall reflect employment of the
			 use of the most efficient applicable processes.
							(II)LimitThe
			 final deadline for completion of any review or authorization contained in the
			 performance schedules shall not be later than 180 days after the date on which
			 the completed application or request is filed.
							(iii)Review and
			 revisionNot later than 2 years after the date on which the
			 performance schedules are established under this subparagraph, and not less
			 frequently than once every 2 years thereafter, the Federal CPO, in consultation
			 with the Council, shall review and revise the performance schedules.
						(D)GuidanceThe
			 Federal CPO may issue circulars, bulletins, guidelines, and other similar
			 directives as necessary to carry out responsibilities under this Act and to
			 effectuate the adoption by agencies of the best practices and recommendations
			 of the Council described in paragraph (2).
					(2)Council
					(A)Recommendations
						(i)In
			 generalThe Council shall make recommendations to the Federal CPO
			 with respect to the designations under paragraph (1)(B) and the performance
			 schedules under paragraph (1)(C).
						(ii)UpdateThe
			 Council may update the recommendations described in clause (i).
						(B)Best
			 practicesNot later than 1 year after the date of enactment of
			 this Act, and at least annually thereafter, the Council shall issue
			 recommendations on the best practices for—
						(i)early stakeholder
			 engagement, including fully considering and, as appropriate, incorporating
			 recommendations provided in public comments on any proposed covered
			 project;
						(ii)assuring
			 timeliness of permitting and review decisions;
						(iii)coordination
			 between Federal and non-Federal governmental entities;
						(iv)transparency;
						(v)reduction of
			 information collection requirements and other administrative burdens on
			 agencies, project sponsors, and other interested parties;
						(vi)evaluating lead
			 agencies and participating agencies under this Act; and
						(vii)other aspects
			 of infrastructure permitting, as determined by the Council.
						4.Permitting
			 process improvement
			(a)Project
			 initiation and designation of participating agencies
				(1)Notice
					(A)In
			 generalA project sponsor shall provide the Federal CPO and the
			 lead agency notice of the initiation of a proposed covered project.
					(B)ContentsEach
			 notice described in subparagraph (A) shall include—
						(i)a
			 description, including the general location, of the proposed project;
						(ii)a
			 statement of any Federal authorization or review anticipated to be required for
			 the proposed project; and
						(iii)an assessment
			 of the reasons why the proposed project meets the definition of a covered
			 project in section 2.
						(2)Invitation
					(A)In
			 generalNot later than 45 days after the date on which a lead
			 agency receives the notice under paragraph (1), the lead agency shall—
						(i)identify another
			 agency that may have an interest in the proposed project; and
						(ii)invite the
			 agency to become a participating agency in the permitting management process
			 and in the environmental review process described in section 6.
						(B)DeadlinesEach
			 invitation made under subparagraph (A) shall include a deadline for a response
			 to be submitted to the lead agency.
					(3)Participating
			 agenciesAn agency invited under paragraph (2) shall be
			 designated as a participating agency for a covered project, unless the agency
			 informs the lead agency in writing before the deadline described in paragraph
			 (2)(B) that the agency—
					(A)has no
			 jurisdiction or authority with respect to the proposed project; or
					(B)does not intend
			 to exercise authority related to, or submit comments on, the proposed
			 project.
					(4)Effect of
			 designationThe designation described in paragraph (3) shall not
			 give the participating agency jurisdiction over the proposed project.
				(5)Change of lead
			 agency
					(A)In
			 generalOn the request of a lead agency, participating agency, or
			 project sponsor, the Federal CPO may designate a different agency as the lead
			 agency for a covered project if the Federal CPO receives new information
			 regarding the scope or nature of a covered project that indicates that the
			 project should be placed in a different category under section
			 3(c)(1)(B).
					(B)Resolution of
			 disputeAny dispute over designation of a lead agency for a
			 particular covered project shall be resolved by the Federal CPO.
					(b)Permitting
			 Dashboard
				(1)Requirement to
			 maintain
					(A)In
			 generalThe Federal CPO, in coordination with the Administrator
			 of General Services, shall maintain an online database to be known as the
			 Permitting Dashboard to track the status of Federal reviews and
			 authorizations for any covered project in the inventory.
					(B)Specific and
			 searchable entryThe Dashboard shall include a specific and
			 searchable entry for each project.
					(2)AdditionsNot
			 later than 7 days after the date on which the Federal CPO receives a notice
			 under subsection (a)(1), the Federal CPO shall create a specific entry on the
			 Dashboard for the project, unless the Federal CPO or lead agency determines
			 that the project is not a covered project.
				(3)Submissions by
			 agenciesThe lead agency and each participating agency shall
			 submit to the Federal CPO for posting on the Dashboard for each covered
			 project—
					(A)any application
			 and any supporting document submitted by a project sponsor for any required
			 Federal review or authorization for the project;
					(B)not later than 2
			 business days after the date on which any agency action or decision that
			 materially affects the status of the project is made, a description, including
			 significant supporting documents, of the agency action or decision; and
					(C)the status of any
			 litigation to which the agency is a party that is directly related to the
			 project, including, if practicable, any judicial document made available on an
			 electronic docket maintained by a Federal, State, or local court.
					(4)Postings by the
			 Federal CPOThe Federal CPO shall post on the Dashboard an entry
			 for each covered project that includes—
					(A)the information
			 submitted under paragraph (3)(A) not later than 2 days after the date on which
			 the Federal CPO receives the information;
					(B)a permitting
			 timetable approved by the Federal CPO under subsection (c)(2)(C);
					(C)the status of the
			 compliance of each participating agency with the permitting timetable;
					(D)any modifications
			 of the permitting timetable; and
					(E)an explanation of
			 each modification described in subparagraph (D).
					(c)Coordination
			 and timetables
				(1)Coordination
			 plan
					(A)In
			 generalNot later than 60 days after the date on which the lead
			 agency receives a notice under subsection (a)(1), the lead agency, in
			 consultation with each participating agency, shall establish a concise plan for
			 coordinating public and agency participation in, and completion of, any
			 required Federal review and authorization for the project.
					(B)Memorandum of
			 understandingThe lead agency may incorporate the coordination
			 plan described in subparagraph (A) into a memorandum of understanding.
					(2)Permitting
			 timetable
					(A)EstablishmentAs
			 part of the coordination plan required by paragraph (1), the lead agency, in
			 consultation with each participating agency, the project sponsor, and the State
			 in which the project is located, shall establish a permitting timetable that
			 includes intermediate and final deadlines for action by each participating
			 agency on any Federal review or authorization required for the project.
					(B)Factors for
			 considerationIn establishing the permitting timetable under
			 subparagraph (A), the lead agency shall follow the performance schedules
			 established under section 3(c)(1)(C), but may vary the timetable based on
			 relevant factors, including—
						(i)the
			 size and complexity of the covered project;
						(ii)the resources
			 available to each participating agency;
						(iii)the regional or
			 national economic significance of the project;
						(iv)the sensitivity
			 of the natural or historic resources that may be affected by the project;
			 and
						(v)the
			 extent to which similar projects in geographic proximity to the project were
			 recently subject to environmental review or similar procedures under State
			 law.
						(C)Approval by the
			 Federal CPO
						(i)Requirement to
			 submitThe lead agency shall promptly submit to the Federal CPO a
			 permitting timetable established under subparagraph (A) for review.
						(ii)Revision and
			 approval
							(I)In
			 generalThe Federal CPO, after consultation with the lead agency,
			 may revise the permitting timetable if the Federal CPO determines that the
			 timetable deviates without reasonable justification from the performance
			 schedule established under section 3(c)(1)(C).
							(II)No revision by
			 Federal CPO within 7 daysIf the Federal CPO does not revise the
			 permitting timetable earlier than the date that is 7 days after the date on
			 which the lead agency submits to the Federal CPO the permitting timetable, the
			 permitting timetable shall be approved by the Federal CPO.
							(D)Modification
			 after approvalThe lead agency may modify a permitting timetable
			 established under subparagraph (A) for good cause only if—
						(i)the
			 lead agency and the affected participating agency agree to a different
			 deadline;
						(ii)the lead agency
			 or the affected participating agency provides a written explanation of the
			 justification for the modification; and
						(iii)the lead agency
			 submits to the Federal CPO a modification, which the Federal CPO may revise or
			 disapprove.
						(E)Consistency
			 with other time periodsA permitting timetable established under
			 subparagraph (A) shall be consistent with any other relevant time periods
			 established under Federal law.
					(F)Compliance
						(i)In
			 generalEach Federal participating agency shall comply with the
			 deadlines set forth in the permitting timetable approved under subparagraph
			 (C), or with any deadline modified under subparagraph (D).
						(ii)Failure to
			 complyIf a Federal participating agency fails to comply with a
			 deadline for agency action on a covered project, the head of the participating
			 agency shall—
							(I)promptly report
			 to the Federal CPO for posting on the Dashboard an explanation of any specific
			 reason for failing to meet the deadline and a proposal for an alternative
			 deadline; and
							(II)report to the
			 Federal CPO for posting on the Dashboard a monthly status report describing any
			 agency activity related to the project until the agency has taken final action
			 on the delayed authorization or review.
							(3)Cooperating
			 State, local, or tribal governments
					(A)In
			 generalTo the maximum extent practicable under applicable
			 Federal law, the lead agency shall coordinate the Federal review and
			 authorization process under this subsection with any State, local, or tribal
			 agency responsible for conducting any separate review or authorization of the
			 covered project to ensure timely and efficient review and permitting
			 decisions.
					(B)Memorandum of
			 understanding
						(i)In
			 generalAny coordination plan between the lead agency and any
			 State, local, or tribal agency shall, to the maximum extent practicable, be
			 included in a memorandum of understanding.
						(ii)Submission to
			 Federal CPOA lead agency shall submit to the Federal CPO each
			 memorandum of understanding described in clause (i).
						(iii)Post to
			 DashboardThe Federal CPO shall post to the Dashboard each
			 memorandum of understanding submitted under clause (ii).
						(d)Early
			 consultationThe lead agency shall provide an expeditious process
			 for project sponsors to confer with each participating agency involved and to
			 have each participating agency determine and communicate to the project
			 sponsor, not later than 60 days after the date on which the project sponsor
			 submits a request, information concerning—
				(1)the likelihood of
			 approval for a potential covered project; and
				(2)key issues of
			 concern to each participating agency and to the public.
				(e)Cooperating
			 agency
				(1)In
			 generalA lead agency may designate a participating agency as a
			 cooperating agency in accordance with part 1501 of title 40, Code of Federal
			 Regulations (or successor regulations).
				(2)Effect on other
			 designationThe designation described in paragraph (1) shall not
			 affect any designation under subsection (a)(3).
				(3)Limitation on
			 designationAny agency not designated as a participating agency
			 under subsection (a)(3) shall not be designated as a cooperating agency under
			 paragraph (1).
				5.Interstate
			 compactsThe consent of
			 Congress is given for 3 or more contiguous States to enter into an interstate
			 compact establishing regional infrastructure development agencies to facilitate
			 authorization and review of covered projects, under State law or in the
			 exercise of delegated permitting authority described under section 7, that will
			 advance infrastructure development, production, and generation within the
			 States that are parties to the compact.
		6.Coordination of
			 required reviews
			(a)Concurrent
			 reviewsEach agency shall, to the greatest extent permitted by
			 law—
				(1)carry out the
			 obligations of the agency under other applicable law concurrently, and in
			 conjunction with other reviews being conducted by other participating agencies,
			 including environmental reviews required under NEPA, unless doing so would
			 impair the ability of the agency to carry out statutory obligations; and
				(2)formulate and
			 implement administrative, policy, and procedural mechanisms to enable the
			 agency to ensure completion of the environmental review process in a timely,
			 coordinated, and environmentally responsible manner.
				(b)Adoption and
			 use of documents
				(1)State
			 environmental documents; supplemental documents
					(A)Use of existing
			 documentsOn the request of a project sponsor, a lead agency
			 shall consider and, as appropriate, adopt or incorporate, a document that has
			 been prepared for a project under State laws and procedures as the
			 environmental impact statement or environmental assessment for the project if
			 the State laws and procedures under which the document was prepared provide, as
			 determined by the lead agency in consultation with the Council on Environmental
			 Quality, environmental protection and opportunities for public participation
			 that are substantially equivalent to NEPA.
					(B)NEPA
			 obligationsAn environmental document adopted under subparagraph
			 (A) may serve as, or supplement, an environmental impact statement or
			 environmental assessment required to be prepared by a lead agency under
			 NEPA.
					(C)Supplemental
			 documentIn the case of an environmental document described in
			 subparagraph (A), during the period after preparation of the document and prior
			 to the adoption of the document by the lead agency, the lead agency shall
			 prepare and publish a supplemental document to the document if the lead agency
			 determines that—
						(i)a
			 significant change has been made to the project that is relevant for purposes
			 of environmental review of the project; or
						(ii)there have been
			 significant changes in circumstances or availability of information relevant to
			 the environmental review for the project.
						(D)CommentsIf
			 a lead agency prepares and publishes a supplemental document under subparagraph
			 (C), the lead agency may solicit comments from other agencies and the public on
			 the supplemental document for a period of not more than 30 days beginning on
			 the date on which the supplemental document is published.
					(E)Record of
			 decisionA lead agency shall issue a record of decision or
			 finding of no significant impact, as appropriate, based on the document adopted
			 under subparagraph (A) and any supplemental document prepared under
			 subparagraph (C).
					(c)Alternatives
			 analysis
				(1)ParticipationAs
			 early as practicable during the environmental review, but not later than the
			 commencement of scoping for a project requiring the preparation of an
			 environmental impact statement, the lead agency shall provide an opportunity
			 for the involvement of cooperating agencies in determining the range of
			 alternatives to be considered for a project.
				(2)Range of
			 alternativesFollowing participation under paragraph (1), the
			 lead agency shall determine the range of alternatives for consideration in any
			 document that the lead agency is responsible for preparing for the
			 project.
				(3)MethodologiesThe
			 lead agency shall determine, in collaboration with each cooperating agency at
			 appropriate times during the environmental review, the methodologies to be used
			 and the level of detail required in the analysis of each alternative for a
			 project.
				(4)Preferred
			 alternativeAt the discretion of the lead agency, the preferred
			 alternative for a project, after being identified, may be developed to a higher
			 level of detail than other alternatives to facilitate the development of
			 mitigation measures or concurrent compliance with other applicable laws if the
			 lead agency determines that the development of the higher level of detail will
			 not prevent—
					(A)the lead agency
			 from making an impartial decision as to whether to accept another alternative
			 that is being considered in the environmental review; and
					(B)the public from
			 commenting on the preferred and other alternatives
					(d)Environmental
			 review comments
				(1)Comments on
			 draft environmental impact statementFor comments by an agency or
			 the public on a draft environmental impact statement, the lead agency shall
			 establish a comment period of not more than 60 days after the date on which a
			 notice announcing availability of the environmental impact statement is
			 published in the Federal Register, unless—
					(A)the lead agency,
			 the project sponsor, and each participating agency agree to a different
			 deadline; or
					(B)the deadline is
			 extended by the lead agency for good cause.
					(2)Other
			 commentsFor all other comment periods for agency or public
			 comments in the environmental review process, the lead agency shall establish a
			 comment period of not later than 30 days after the date on which the materials
			 on which comment is requested are made available, unless—
					(A)the lead agency,
			 the project sponsor, and each participating agency agree to a different
			 deadline; or
					(B)the lead agency
			 modifies the deadline for good cause.
					(e)Issue
			 identification and resolution
				(1)CooperationThe
			 lead agency and each participating agency shall work cooperatively in
			 accordance with this section to identify and resolve issues that could delay
			 completion of the environmental review or could result in denial of any
			 approval required for the project under applicable laws.
				(2)Lead agency
			 responsibilities
					(A)In
			 generalThe lead agency shall make information available to each
			 participating agency as early as practicable in the environmental review
			 regarding the environmental, historic, and socioeconomic resources located
			 within the project area and the general locations of the alternatives under
			 consideration.
					(B)Sources of
			 informationThe information described in subparagraph (A) may be
			 based on existing data sources, including geographic information systems
			 mapping.
					(3)Participating
			 agency responsibilitiesBased on information received from the
			 lead agency under paragraph (2), each participating agency shall identify, as
			 early as practicable, any issues of concern, including any issues that could
			 substantially delay or prevent an agency from granting a permit or other
			 approval needed for the project, regarding any potential environmental,
			 historic, or socioeconomic impacts of the project.
				(f)Categories of
			 projectsThe authorities granted under this section may be
			 exercised for an individual project or a category of projects.
			7.Delegated State
			 permitting programsIf a
			 Federal statute permits a State to be delegated or otherwise authorized by a
			 Federal agency to issue or otherwise administer a permit program in lieu of the
			 Federal agency, each member of the Council shall—
			(1)on publication by
			 the Council of best practices under section 3(c)(2)(B), initiate a process,
			 with public participation, to determine whether and the extent to which any of
			 the best practices are applicable to permitting under the statute; and
			(2)not later than 2
			 years after the date of enactment of this Act, make recommendations for State
			 modifications of the permit program to reflect the best practices described in
			 section (3)(c)(2)(B), as appropriate.
			8.Litigation,
			 judicial review, and savings provision
			(a)Limitations on
			 claims
				(1)In
			 generalNotwithstanding any other provision of law, a claim
			 arising under Federal law seeking judicial review of any authorization issued
			 by a Federal agency for a covered project shall be barred unless—
					(A)the action is
			 filed not later than 150 days after the date on which a notice is published in
			 the Federal Register that the authorization is final pursuant to the law under
			 which the agency action is taken, unless a shorter time is specified in the
			 Federal law under which judicial review is allowed; and
					(B)in the case of an
			 action pertaining to an environmental review conducted under NEPA—
						(i)the
			 action is filed by a party that submitted a comment during the environmental
			 review on the issue on which the party seeks judicial review; and
						(ii)the comment was
			 sufficiently detailed to put the lead agency on notice of the issue on which
			 the party seeks judicial review.
						(2)New
			 information
					(A)In
			 generalThe head of a lead agency or participating agency shall
			 consider new information received after the close of a comment period if the
			 information satisfies the requirements under regulations implementing
			 NEPA.
					(B)Supplemental
			 environmental impact statementIf the preparation of a
			 supplemental environmental impact statement is required, the preparation of the
			 supplemental environmental impact statement shall be considered a separate
			 final agency action and the deadline for filing a claim for judicial review of
			 the agency action shall be 150 days after the date on which a notice announcing
			 the agency action is published in the Federal Register.
					(3)Rule of
			 constructionNothing in this subsection creates a right to
			 judicial review or places any limit on filing a claim that a person has
			 violated the terms of an authorization.
				(b)Preliminary
			 injunctive reliefIn addition to considering any other applicable
			 equitable factors, including the effects on public health, safety, and the
			 environment, in any action seeking a temporary restraining order or preliminary
			 injunction against an agency or a project sponsor in connection with review or
			 authorization of a covered project, the court shall—
				(1)consider the
			 potential for significant job losses or other economic harm resulting from an
			 order or injunction; and
				(2)not presume that
			 the harms described in paragraph (1) are reparable.
				(c)Judicial
			 reviewExcept as provided in subsection (a), nothing in this Act
			 affects the reviewability of any final Federal agency action in a court of the
			 United States or in the court of any State.
			(d)Savings
			 clauseNothing in this Act—
				(1)supersedes,
			 amends, or modifies NEPA or any other Federal environmental statute or affects
			 the responsibility of any Federal officer to comply with or enforce any
			 statute; or
				(2)creates a
			 presumption that a covered project will be approved or favorably reviewed by
			 any agency.
				(e)LimitationsNothing
			 in this section preempts, limits, or interferes with—
				(1)any practice of
			 seeking, considering, or responding to public comment; or
				(2)any power,
			 jurisdiction, responsibility, or authority that a Federal, State, or local
			 governmental agency, metropolitan planning organization, Indian tribe, or
			 project sponsor has with respect to carrying out a project or any other
			 provisions of law applicable to any project, plan, or program.
				9.Report to
			 Congress
			(a)In
			 generalNot later than April
			 15 of each year, the Federal CPO shall submit to Congress a report detailing
			 the progress accomplished under this Act during the previous fiscal
			 year.
			(b)ContentsThe report described in subsection (a)
			 shall assess the performance of each participating agency and lead agency based
			 on the best practices described in section 3(c)(2)(B).
			(c)Opportunity To
			 include commentsEach agency
			 CPO shall have the opportunity to include comments concerning the performance
			 of the agency in the report described in subsection (a).
			10.ApplicationThis Act applies to any covered project for
			 which an application or request for a Federal authorization is pending before a
			 Federal agency 90 days after the date of enactment of this Act.
		
